DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on January 7, 2021.
Claims 2, 3, 5, 9-11, 13, 14, 19, 21, 22, 27, 29, 30 and 32 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 12, 15, 23-26, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 10,005,522) in view of  Whitehead              (US 5,275,119).

Taylor et al. also discloses a method of configuring a mooring apparatus, as shown in Figures 1-21b, that is comprised of the steps of providing a mooring apparatus that is comprised of a socket, defined as Part #380, as shown in Figure 20, with a 
Taylor et al., as set forth above, discloses all of the features claimed except for the specific rotation of said connector or connection member around said first axis between a non-retained position and a retained position when received on said seat.
Whitehead discloses a mooring apparatus, as shown in Figures 1-15, that is comprised of a cleat or socket, defined as Part #100, with an opening, defined as Part #101, and a seat, as shown in Figure 4, and a connector or connection member, defined as Part #50, where said connection member is receivable in said cleat or socket, as shown in Figure 1, and is rotatable around a first axis between a non-retained position, as shown in Figure 4, and a retained position in said cleat or socket on said seat, as shown in Figure 1.  Said connection member is further comprised of at least one projection, defined as Part #53, where said at least one projection is receivable on an inner surface of said seat, as shown in Figure 4, and where said connection member is adapted to rotate on said seat around said first axis that is defined by said at least one projection, as shown in Figure 3.
Whitehead also discloses a method of configuring a mooring apparatus, as shown in Figures 1-15, that is comprised of the steps of providing a mooring apparatus that is comprised of a cleat or socket, defined as Part #100, with an opening, defined as Part #101, and a seat, and a connector or connection member, defined as Part #50, as shown in Figure 1, locating said connection member in said cleat or socket on said seat, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a connector or connection member with a projection that is rotatable around a first axis between a non-retained position and a retained position in a cleat or socket on a seat of said cleat or socket, as taught by Whitehead, in combination with the mooring apparatus and method as disclosed by Taylor et al. for the purpose of providing a mooring apparatus with a connector or connection member with means to rotate between a non-retained position and a retained position on a seat of a cleat or socket so as to facilitate installation and removal of said connector or connection member onto or from said cleat or socket.

Allowable Subject Matter
Claims 16-18, 20 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-8, 12, 15, 23-26, 28 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 15, 2021


/LARS A OLSON/Primary Examiner, Art Unit 3617